 

EXHIBIT 10.25

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

 

This SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of
February 27, 2009 (this “Agreement”), is by and among MUNIMAE TE BOND
SUBSIDIARY, LLC, a Maryland limited liability company (together with its
successors and assigns, the “Pledgor”), MERRILL LYNCH CAPITAL SERVICES, INC., a
Delaware corporation (together with its successors and assigns, the “Pledgee”),
MUNICIPAL MORTGAGE & EQUITY, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Guarantor”), and U.S. BANK TRUST NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assignees, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Merrill Lynch Capital Services, Inc., as Credit Enhancer (the “Series Q
Credit Enhancer”), has delivered, and will deliver, to the Custodian its Credit
Enhancements (each, a “Merrill Lynch Credit Enhancement”) with respect to the
Bonds acquired from the Pledgor (the “Merrill Lynch Enhanced Bonds”) and
deposited pursuant to the Third Amended and Restated Custody Agreement, dated as
of June 29, 2004 (the “Series Q Custody Agreement”), between Merrill Lynch
Portfolio Management Inc., as Depositor, and U.S. Bank Trust National
Association, as Custodian (the “Custodian”), relating to the Custodial Receipts,
Series Q;

 

WHEREAS, each Merrill Lynch Credit Enhancement and the Series Q Custody
Agreement provide that the Series Q Credit Enhancer has the right to cause the
mandatory tender of a subseries of Custodial Receipts, Series Q issued
thereunder in respect of Merrill Lynch Enhanced Bonds (the “Applicable Series Q
Custodial Receipts”) if the Value Ratio for such Merrill Lynch Enhanced Bonds
has fallen below the Minimum Value Ratio;

 

WHEREAS, MuniMae TE Bond Subsidiary, LLC desires to provide additional security
for the Series Q Credit Enhancer in respect of its obligations under certain of
the Merrill Lynch Credit Enhancements and to induce the Series Q Credit Enhancer
to forbear from exercising its right to cause a mandatory tender of Applicable
Series Q Custodial Receipts by delivering the Additional Bonds and other Pledged
Securities to the Collateral Agent pursuant to this Agreement and pledging such
Additional Bonds and other Pledged Securities to the Pledgee;

 

WHEREAS, Federal Home Loan Mortgage Corporation, as Credit Enhancer (the “Series
FM Credit Enhancer”), has delivered and may deliver to the Custodian its Credit
Enhancement (the “Freddie Mac Credit Enhancement”) with respect to certain bonds
(the “Freddie Mac Enhanced Bonds”) deposited pursuant to the Custody Agreement,
dated as of June 5, 2008 (the “Series FM Custody Agreement”), among Merrill
Lynch Portfolio Management Inc., as Depositor, U.S. Bank Trust National
Association, as Custodian, MuniMae TE Bond Subsidiary, LLC, MuniMae TEI
Holdings, LLC, Merrill Lynch Capital Services, Inc. and Federal Home Loan
Mortgage Corporation, relating to the Custodial Receipts, Series FM;

 



 

 

 

WHEREAS, Merrill Lynch Capital Services, Inc. and Federal Home Loan Mortgage
Corporation have entered into the Reimbursement Agreement, dated as of June 5,
2008 (the “Reimbursement Agreement”), pursuant to which Merrill Lynch Capital
Services, Inc. is obligated to reimburse the Series FM Credit Enhancer for
certain payments made by the Series FM Credit Enhancer under the Freddie Mac
Credit Enhancement;

 

WHEREAS, the Series FM Custody Agreement provides that Merrill Lynch Capital
Services, Inc. has the right to cause the mandatory tender of a subseries of
Custodial Receipts, Series FM issued thereunder in respect of Freddie Mac’s
Enhanced Bonds (constituting the TEBS-1 Enhanced Custodial Receipts, the TEBS-2
Enhanced Custodial Receipts and the TEI Enhanced Custodial Receipts (each as
defined in the Reimbursement Agreement) and, herein, the “Applicable Series FM
Custodial Receipts”) if the Value Ratio for the Freddie Mac Enhanced Bonds has
fallen below the Minimum Value Ratio;

 

WHEREAS, MuniMae TE Bond Subsidiary, LLC desires to induce Merrill Lynch Capital
Services, Inc. to enter into the Reimbursement Agreement, to induce Federal Home
Loan Mortgage Corporation to execute and deliver the Freddie Mac Credit
Enhancement, to provide additional security for Merrill Lynch Capital Services,
Inc. in respect of its obligations under the Reimbursement Agreement and to
induce Merrill Lynch Capital Services, Inc. to forbear from exercising its right
to cause a mandatory tender of Applicable Series FM Custodial Receipts by
delivering the Additional Bonds and other Pledged Securities to the Collateral
Agent pursuant to this Agreement and pledging such Additional Bonds and other
Pledged Securities to the Pledgee;

 

WHEREAS, certain Series Trust Agreements, each dated the related Date of
Original Issue (each, a “Series Trust Agreement”), among Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as Trustor, Merrill Lynch Portfolio Management Inc.
and the Trustee and Tender Agent that is a party to each such Series Trust
Agreement (the “Trustee” and the “Tender Agent”), incorporating by reference
therein the Standard Terms and Provisions of Series Trust Agreement (the
“Standard Terms” and, together with each such Series Trust Agreement, including
all exhibits, appendices, supplements and amendments thereto, a “Trust
Agreement”), provide for the delivery to the Trustee of the Bonds identified in
each such Series Trust Agreement, which Bonds are not deposited under the Series
Q Custody Agreement or the Series FM Custody Agreement and are not secured by a
Merrill Lynch Credit Enhancement or the Freddie Mac Credit Enhancement (the
“Unenhanced Bonds”), and the creation, execution and delivery of the Receipts
identified in each such Series Trust Agreement evidencing undivided interests in
such Unenhanced Bonds, which Receipts include RITES held by the Pledgor;

 

WHEREAS, Merrill Lynch Capital Services, Inc., as Liquidity Provider, has
entered, and will enter, into Standby Purchase Agreements, each dated the
related Date of Original Issue (each, a “Merrill Lynch Liquidity Facility”),
with the Trustee and Tender Agent, in order to provide a source of liquidity
with which to pay the Purchased Price of tendered P-FLOATs issued under the
Trust Agreements for Unenhanced Bonds (the “Applicable Unenhanced P-FLOATs”)
upon an optional or mandatory tender of such Applicable Unenhanced P-FLOATs
pursuant to and in accordance with the related Trust Agreement;

 



2

 

 

WHEREAS, pursuant to the Ratio Tender Event Clauses, a Mandatory P-FLOATs Tender
Event will occur with respect to all or a portion of a Series of Applicable
Unenhanced P-FLOATs when the P-FLOATs Ratio is below the Minimum P-FLOATs Ratio
for designated time periods and Merrill Lynch Capital Services, Inc., as
Liquidity Provider, exercises its right to elect to require a Mandatory P-FLOATs
Tender Event;

 

WHEREAS, MuniMae TE Bond Subsidiary, LLC desires to create a method to avoid the
occurrence of a Mandatory P-FLOATs Tender Event pursuant to the Ratio Tender
Event Clauses and to cause Merrill Lynch Capital Services, Inc, as Liquidity
Provider, to forbear exercising its right to elect to require such a Mandatory
P-FLOATs Tender Event, by delivering the Additional Bonds and other Pledged
Securities to the Collateral Agent pursuant to this Agreement and pledging such
Additional Bonds and other Pledged Securities to the Pledgee;

 

WHEREAS, certain Series Trust Agreements provide for the delivery to the Trustee
of Custodial Receipts, Series FM identified in each such Series Trust Agreement
and the creation, execution and delivery of the Receipts identified in each such
Series Trust Agreement evidencing undivided interests in such Custodial
Receipts, Series FM, which Receipts include RITES held by the Pledgor;

 

WHEREAS, Federal Home Loan Mortgage Corporation, as Liquidity Provider, will
enter into a Liquidity Facility, dated as of June 5, 2008 (the “Freddie Mac
Liquidity Facility”), with the several Trusts identified therein and the Trustee
and Tender Agent, in order to provide a source of liquidity with which to pay
the Purchase Price of tendered P-FLOATs issued under the Trust Agreements for
Custodial Receipts, Series FM (the “Applicable Enhanced P-FLOATs”) upon an
optional or mandatory tender of such Applicable Enhanced P-FLOATs pursuant to
and in accordance with the related Trust Agreement;

 

WHEREAS, pursuant to the Reimbursement Agreement, Merrill Lynch Capital
Services, Inc., is obligated to reimburse Federal Home Loan Mortgage
Corporation, as Liquidity Provider, for certain payments made by Federal Home
Loan Mortgage Corporation, as Liquidity Provider, under the Freddie Mac
Liquidity Facility;

 

WHEREAS, MuniMae TE Bond Subsidiary, LLC desires to induce Merrill Lynch Capital
Services, Inc. to enter into the Reimbursement Agreement, to induce Federal Home
Loan Mortgage Corporation to enter into the Freddie Mac Liquidity Facility and
to provide additional security for Merrill Lynch Capital Services, Inc. in
respect of its obligations under the Reimbursement Agreement by delivering the
Additional Bonds and other Pledged Securities to the Collateral Agent pursuant
to this Agreement and pledging such Additional Bonds and other Pledged
Securities to the Pledgee; and

 

WHEREAS, Municipal Mortgage & Equity, LLC is willing to guarantee certain of the
obligations of the Pledgor;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby specifically acknowledged, the Pledgor, the Pledgee, the
Guarantor and the Collateral Agent hereby agree as follows:

 



3

 

 

1.     Definitions.

 

(a)     Capitalized terms used and not defined herein shall have the respective
meanings ascribed in the Series Q Custody Agreement, the Series FM Custody
Agreement or the Trust Agreements, as applicable.

 

(b)     Unless the context otherwise requires, the defined terms used herein
shall have the meanings indicated below:

 

“Act of Bankruptcy” shall mean, with respect to any Person, (i) a petition for
involuntary bankruptcy shall have been filed against such Person, which either
shall result in an order granting the bankruptcy relief requested in such
petition (including but not limited to an order for relief under Chapter 7, 9 or
11 of the United States Bankruptcy Code, Title 11 of the United States Code, as
amended) or shall remain undismissed and unstayed for a period of 60 days;
(ii) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises for the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceeding, or for the winding up or liquidation of its
affairs, shall have been entered against such Person, which shall remain
undismissed and unstayed for a period of 60 days; (iii) the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
such Person or of a substantial part of its property for purposes of
distributing such Person’s assets or winding up such Person’s affairs, which
shall remain unstayed for a period of 60 days; or (iv) such Person shall have:
(a) commenced a voluntary action under applicable bankruptcy laws, (b) filed a
petition seeking to take advantage of any other laws, domestic or foreign, to
effect such Person’s bankruptcy, insolvency, reorganization, debt adjustment,
winding up or composition or adjustment of debts, (c) consented to or failed to
contest for 60 days a petition filed against it in an involuntary case under
such bankruptcy laws or other laws, (d) taken any formal action which results in
a written statement of action duly approved by an authorized committee or
governing body, as appropriate, that admits without condition such Person’s
inability to make payments on its debts as they become due, (e) generally not
been paying principal of or interest on its material obligations as they become
due (except as a result of a dispute regarding such obligations), or (f) made a
general assignment for the benefit of creditors.

 

“Additional Bonds” shall mean (i) the municipal bonds previously delivered to
the Collateral Agent pursuant to the Predecessor Pledge and Security Agreement
identified on Schedule 1 hereto; (ii) any other tax-exempt municipal bonds
delivered to the Collateral Agent pursuant to Section 4 hereof that have been
approved by the Pledgee, which approval shall be in the sole discretion of the
Pledgee; and (iii) any interests in any of the foregoing (including Custodial
Receipts, Series UR issued under the Series FM Custody Agreement) delivered to
the Collateral Agent pursuant to Section 4 hereof that have been approved by the
Pledgee, which approval shall be in the sole discretion of the Pledgee.

 

“Applicable Custodial Receipts” means, collectively, the Applicable Series Q
Custodial Receipts and the Applicable Series FM Custodial Receipts.

 



4

 

 

“Applicable Freddie Mac Enhanced Bonds” means, collectively, the bonds held
under the Series FM Custody Agreement that relate to the TEBS-1 Enhanced
Custodial Receipts and the TEBS-2 Enhanced Custodial Receipts (as defined in the
Series FM Custody Agreement).

 

“Applicable P-FLOATs” means, collectively, the Applicable Unenhanced P-FLOATs
and the Applicable Enhanced P-FLOATs.

 

“Boot Bonds” means those Additional Bonds identified on Schedule 2 hereto and
any additional Boot Bonds delivered and pledged hereunder.

 

“Collateral” means (i) the Pledged Securities; and (ii) all additions and
accessions to, and all substitutions or replacements for, and all payments,
Proceeds, products, distributions (whether in money, securities or other
property) and collections from or with respect to any or all of the foregoing.

 

“Credit Enhancement Payment” means any payment made by the Pledgee pursuant to
the terms of a Merrill Lynch Credit Enhancement or any payment made by Federal
Home Loan Mortgage Corporation pursuant to the terms of the Freddie Mac Credit
Enhancement.

 

“Enhanced Bonds” means, collectively, the Merrill Lynch Enhanced Bonds and the
Freddie Mac Enhanced Bonds.

 

“Event of Default” means (i) the occurrence of any event giving rise to a
Mandatory Tender Date, (ii) any failure by the Pledgor to pay its Shortfall
Obligation or its Fee Obligation hereunder, (iii) any transfer by Municipal
Mortgage & Equity, LLC of any portion of its indirect ownership interest in the
Pledgor without the prior written consent of the Pledgee, (iv) the occurrence of
an Act of Bankruptcy with respect to Pledgor, (v) any breach by Pledgor of any
of the representations, covenants and agreements made by the Pledgor in this
Agreement or any other agreement between the Pledgor and Merrill Lynch Capital
Services, Inc., to the extent that such breach relates to the Applicable Freddie
Mac Enhanced Bonds, including the payment of any Obligations hereunder, (vi) any
attempt by any Pledgor to sell, pledge or otherwise transfer any of the Pledged
Securities or any interest therein in contravention of this Agreement, or (vii)
any attempt to cause any of the Pledged Securities to become subject to any Lien
(other than the Lien granted to the Pledgee under this Agreement and any Lien
created under the Series FM Custody Agreement).

 

“Guaranteed Obligations” means all Obligations other than the Shortfall
Obligation, the Fee Obligation and the Put Obligation.

 

“Lien” means any lien, charge, encumbrance, transfer restriction or other
preferential arrangement of any kind or description.

 

“Market Deficiency” means the dollar amount that, when added to the market value
of any Unenhanced Bonds (determined on the basis of Quotation of Bond Price) and
divided by the related P-FLOATs Stated Amount, results in a fractional number
equal to the related Minimum P-FLOATs Ratio.

 



5

 

 

“Minimum Value Ratio” means (i) with respect to the Merrill Lynch Enhanced
Bonds, 140% or, with respect to the Custodial Receipt of a particular Series,
such other Minimum Value Ratio specified in the related Notice of Deposit
delivered pursuant to Section 2.01 of the Series Q Custody Agreement, and (ii)
with respect to the Freddie Mac Enhanced Bonds, 140%.

 

“Obligations” means (i) the Shortfall Obligation, (ii) the Fee Obligation, (iii)
the Put Obligation, and (iv) the obligation of the Pledgor to make all other
payments agreed to be made by the Pledgor under this Agreement.

 

“Pledged Securities” means, collectively, (i) the Additional Bonds delivered by
the Pledgor to the Collateral Agent under the Predecessor Pledge and Security
Agreement; (ii) the Additional Bonds delivered by the Pledgor to the Collateral
Agent hereunder from time to time thereafter in accordance with the terms
hereof; (iii) any cash or Eligible Investments delivered by the Pledgor to the
Collateral Agent hereunder from time to time in such form as shall have been
approved by the Pledgee, which approval shall be in the sole discretion of the
Pledgee; (iv) any letter of credit drawn in favor of the Pledgee payable upon
the occurrence of a Credit Enhancer Shortfall or Liquidity Provider Shortfall
delivered to the Collateral Agent hereunder from time to time which has been
approved by the Pledgee, which approval shall be in the sole discretion of the
Pledgee; and (v) any taxable loan made by the Guarantor to an obligor on Bonds
or Additional Bonds, including all security documents with respect thereto,
delivered to the Collateral Agent hereunder from time to time which has been
approved by the Pledgee, which approval shall be in the sole discretion of the
Pledgee. With respect to the Boot Bonds, the Pledged Securities shall also
include the related Custodial Receipts, Series UR issued under the Series FM
Custody Agreement, provided that no additional value shall be given therefor for
purposes of determining if sufficient Collateral is posted hereunder.

 

“Predecessor Pledge and Security Agreement” means the Pledge and Security
Agreement, dated as of August 30, 2001, among MuniMae TE Bond Subsidiary, LLC,
as Pledgor, Merrill Lynch Capital Services, Inc., as Pledgee, Municipal Mortgage
& Equity, LLC, as Guarantor, and State Street Bank and Trust Company, National
Association, as Collateral Agent.

 

“Proceeds” has the meaning ascribed to it under the Uniform Commercial Code as
in effect in the State of New York from time to time, and, in any event, shall
include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Pledgor from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever, including in-kind distributions of other securities) made or due and
payable to the Pledgor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Person (whether or not acting under color of governmental
authority), and (iii) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.

 

“Ratio Tender Event Clause” means Section 5.2(a)(ix) of the Standard Terms
forming part of each Trust Agreement (or the Section containing substantially
the same provisions in Standard Terms for Series Trust Agreements subsequent to
June 5, 2008).

 



6

 

 

“Value Deficiency” means, with respect to any Enhanced Bonds as of any date of
calculation, the positive difference, if any, derived by subtracting (i) the
principal amount of such Enhanced Bonds on such date multiplied by the Value
Ratio therefor on such date from (ii) the principal amount of such Enhanced
Bonds on such date multiplied by the Minimum Value Ratio therefor on such date.

 

“Value Ratio” means, as of any date of calculation, the percentage derived by
dividing (i) the market value of the Enhanced Bonds on such date (as determined,
subject to the provisions of Section 4(f) and (g) hereof, by the Pledgee in its
sole discretion) by (ii) the principal amount of such Enhanced Bonds on such
date multiplied by, in the case of the Merrill Lynch Enhanced Bonds, the Credit
Enhancement Principal Coverage Factor on such date.

 

2.     Shortfall Obligation and Other Obligations.

 

(a)     If either (i) the Pledgee makes any Credit Enhancement Payment and
thereafter receives proceeds from the liquidation of Merrill Lynch Enhanced
Bonds pursuant to the terms of the Series Q Custody Agreement in an amount less
than the amount of such Credit Enhancement Payment, or (ii) to the extent that
such amounts relate to the Applicable Freddie Mac Enhanced Bonds, either (A)
Merrill Lynch Capital Services, Inc. has paid or owes any money under the
Reimbursement Agreement in connection with the Freddie Mac Credit Enhancement
for which its has not been reimbursed by the Pledgor or one of its affiliates,
or (B) after the First Loss (as defined in the Reimbursement Agreement) has been
reduced to zero, Federal Home Loan Mortgage Corporation makes any Credit
Enhancement Payment and thereafter receives proceeds from the liquidation of
Freddie Mac Enhanced Bonds or interests therein pursuant to the terms of the
Series FM Custody Agreement in an amount less than the amount of such Credit
Enhancement Payment, then, in any such case, the Pledgor hereby agrees to pay
such deficiency or amount paid or owing (a “Credit Enhancer Shortfall”) to the
Pledgee as provided herein.

 

(b)     If either (i) the Pledgee or Merrill Lynch, Pierce, Fenner & Smith
Incorporated (acting on behalf of the Liquidity Provider) purchases any
Applicable Unenhanced P-FLOATs and thereafter receives with respect to such
purchased Applicable Unenhanced P-FLOATs, as the holder of Liquidity Provider
P-FLOATs or otherwise, either (A) proceeds from the liquidation of Unenhanced
Bonds pursuant to the terms of the related Trust Agreement in an amount less
than the Purchase Price of such purchased Applicable Unenhanced P-FLOATs, or (B)
a distribution in kind of Unenhanced Bonds with a market value (based on a
Quotation of Bond Price) less than such Purchase Price, or (ii) to the extent
that such amounts relate to the Applicable Freddie Mac Enhanced Bonds, either
(A) Merrill Lynch Capital Services, Inc. has paid or owes any money under the
Reimbursement Agreement in connection with the Freddie Mac Liquidity Facility
for which its has not been reimbursed by the Pledgor or one of its affiliates,
or (B) after the First Loss (as defined in the Reimbursement Agreement) has been
reduced to zero, Federal Home Loan Mortgage Corporation purchases any Applicable
Enhanced P-FLOATs and thereafter receives with respect to such purchased
Applicable Enhanced P-FLOATs, as the holder of Liquidity Provider P-FLOATs or
otherwise, either (x) proceeds from the liquidation of Custodial Receipts,
Series FM pursuant to the terms of the related Trust Agreement in an amount less
than the Purchase Price of such Applicable Enhanced P-FLOATs, or (y) a
distribution in kind of Custodial Receipts, Series FM with a market value (based
on a Quotation of Bond Price) less than such Purchase Price, then, in any such
case, the Pledgor hereby agrees to pay such deficiency or amount paid or owing
(a “Liquidity Provider Shortfall”) to the Pledgee as provided herein.

 



7

 

 

(c)     The Pledgor shall pay to the Pledgee or its affiliate (i) with respect
to each Merrill Lynch Credit Enhancement, the credit enhancement fee specified
in each Notice of Deposit delivered pursuant to the Series Q Custody Agreement;
(ii) with respect to the Freddie Mac Credit Enhancement, the credit enhancement
fee specified in the letter agreement entered into by the Pledgor and the
Pledgee on the date hereof; (iii) with respect to each Merrill Lynch Liquidity
Facility, the liquidity fee specified in the related Trust Agreement, to the
extent not paid pursuant to the terms of such Trust Agreement; (iv) with respect
to the Freddie Mac Liquidity Facility, the liquidity fee specified in the letter
agreement entered into by the Pledgor and the Pledgee on the date hereof; and
(v) with respect to each Trust Agreement, the remarketing fee specified in such
Trust Agreement, to the extent not paid pursuant to the terms of such Trust
Agreement.

 

(d)     The Pledgor’s obligation for any Credit Enhancer Shortfall pursuant to
subsection (a) of this Section 2 or any Liquidity Provider Shortfall pursuant to
subsection (b) of this Section 2 (collectively, the “Shortfall Obligation”) and
the Pledgor’s obligation for credit enhancement fees, liquidity fees and
remarketing fees pursuant to subsection (c) of this Section 2 (collectively, the
“Fee Obligation”), the obligation of the Pledgor under Section 11.03 of the
Series FM Custody Agreement (the “Put Obligation”), and any other obligation to
the Pledgee hereunder, shall be a limited recourse obligation of the Pledgor
secured solely by the pledge of the Collateral. Notwithstanding the foregoing,
to the extent that the Collateral has been liquidated and any Shortfall
Obligation or Fee Obligation has not been paid in full, such remaining
Obligation shall be a full recourse general obligation of the Pledgor, provided
that (i) such full recourse general obligation shall not exceed $225,000,000,
and (ii) such full recourse general obligation shall be personal to the Pledgee
and not assignable to any other Person. It is the express interest of the
parties hereto that all amounts paid or owed by Merrill Lynch Capital Services,
Inc. under the Reimbursement Agreement in connection with the Applicable Freddie
Mac Enhanced Bonds and the Applicable Series FM Custodial Receipts shall be
deemed Shortfall Obligations under either subsection (a) or (b) of this Section
2. To the extent that any such amount is not clearly a Credit Enhancer Shortfall
or a Liquidity Provider Shortfall, the Pledgee shall be able to pick such
designation in its sole discretion. The Pledgor hereby acknowledges that,
pursuant to Sections 10.01 and 10.03 of the Series FM Custody Agreement,
following a Freddie Mac Trigger Event (as defined in the Reimbursement
Agreement), Freddie Mac shall be entitled to exercise any rights it may have
under the Series FM Custody Agreement with respect to the Collateral but only to
the extent of the Boot Bonds and any amounts posted hereunder as provided in
Section 11.02 of the Series FM Custody Agreement.

 

(e)     The Pledgee shall give the Pledgor prompt notice of each calculation of
the Value Ratios, any Value Deficiencies and the market value of the Additional
Bonds pursuant to Section 4(f) and (g) of this Agreement.

 



8

 

 

3.     Further Forbearance by Pledgee. The Pledgee hereby agrees that,
notwithstanding the provisions of the Credit Enhancements to the contrary and
not withstanding the provisions of the Trust Agreements and the Liquidity
Facilities to the contrary, so long as (i) the aggregate market value (as
determined by the Pledgee in its sole commercially reasonable discretion) of the
Pledged Securities (other than Pledged Securities delivered in connection with
Section 11.04 of the Series FM Custody Agreement) shall be greater than the sum
of (A) the aggregate Value Deficiency with respect to the Enhanced Bonds, and
(B) the aggregate Market Deficiency with respect to the Applicable Unenhanced
P-FLOATs, and (ii) no demand shall have been made on such Credit Enhancement
pursuant to Section 4.01(c) of the Series Q Custody Agreement or the Series FM
Custody Agreement, as applicable, the Pledgee shall forbear from exercising its
right pursuant to Section 4.02(a)(v) of the Series Q Custody Agreement or
Section 4.02(a)(vi) of the Series FM Custody Agreement, as applicable, to cause
the mandatory tender of one or more subseries of Applicable Custodial Receipts
with respect to which the Value Ratio shall be below the Minimum Value Ratio
therefor and the Liquidity Provider shall forbear from exercising its right
under any Ratio Tender Event Clause to require a Mandatory P-FLOATs Tender Event
with respect to any Applicable Unenhanced P-FLOATs with respect to which the
P-FLOATs Ratio shall be below the Minimum P-FLOATs Ratio. If upon any
determination of the aggregate Value Deficiency with respect to the Enhanced
Bonds, the aggregate Market Deficiency with respect to the Applicable Unenhanced
P-FLOATs and the aggregate market value of the Pledged Securities (other than
Pledged Securities delivered in connection with Section 11.04 of the Series FM
Custody Agreement) shall be less than the sum of the aggregate Value Deficiency
with respect to the Enhanced Bonds and the aggregate Market Deficiency with
respect to the Applicable Unenhanced P-FLOATs, the Pledgee shall continue to
forbear from exercising its right pursuant to Section 4.02(a)(v) of the Series Q
Custody Agreement or Section 4.02(a)(vi) of the Series FM Custody Agreement, as
applicable, to cause the mandatory tender of one or more subseries of Applicable
Custodial Receipts with respect to which the Value Ratio shall be below the
Minimum Value Ratio therefor and the Liquidity Provider shall continue to
forbear from exercising its right under any Ratio Tender Event Clause to require
a Mandatory P-FLOATs Tender Event with respect to any Applicable Unenhanced
P-FLOATs with respect to which the P-FLOATs Ratio shall be below the Minimum
P-FLOATs Ratio for a period of fourteen (14) days.

 

4.     Delivery and Valuation of Collateral.

 

(a)     Prior to the execution and delivery of this Agreement, the Pledgor has
delivered to the Collateral Agent the Additional Bonds identified on Schedule 1
hereto and on Schedule 2 hereto. Any such Additional Bonds which are still held
by the Collateral Agent on the date hereof shall constitute Pledged Securities
under this Agreement.

 

(b)     The Pledgor may from time to time deliver additional Additional Bonds to
the Collateral Agent. Each such delivery of additional Additional Bonds shall be
accompanied by a Notice of Delivery in the form attached hereto as Exhibit A.
Upon each such delivery of additional Additional Bonds to the Collateral Agent,
such additional Additional Bonds shall become Pledged Securities under this
Agreement.

 

(c)     With the consent of the Pledgee, the Pledgor may from time to time
deliver new Additional Bonds or other Pledged Securities to the Collateral Agent
in substitution for Pledged Securities then held by the Collateral Agent;
provided that new Boot Bonds may be delivered to the Collateral Agent in
substitution for Boot Bonds then held by the Collateral Agent as provided and
only as provided in the Series FM Custody Agreement. Each such delivery of
substitute Additional Bonds or other Pledged Securities shall be accompanied by
a Notice of Delivery in the form attached hereto as Exhibit A. Upon each such
delivery of substitute Pledged Securities to the Collateral Agent, (i) such
substitute Pledged Securities shall become Pledged Securities under this
Agreement, and (ii) the Pledged Securities for which such Pledged Securities are
substituted shall cease to be Pledged Securities under this Agreement and shall
be released to the Pledgor.

 



9

 

 

(d)     So long as the aggregate market value of the Pledged Securities (as
determined by the Pledgee in its sole commercially reasonable discretion)
continues to be greater than the sum of the aggregate Value Deficiency with
respect to the Enhanced Bonds and the aggregate Market Deficiency with respect
to the Applicable Unenhanced P-FLOATs, the Pledgor may from time to time
withdraw Additional Bonds or other Pledged Securities held by the Collateral
Agent; provided that Boot Bonds may be withdrawn as provided and only as
provided in the Series FM Custody Agreement. Upon each such withdrawal of
Pledged Securities from the Collateral Agent, such Pledged Securities shall
cease to be Pledged Securities under this Agreement and shall be released to the
Pledgor.

 

(e)     The Collateral Agent shall hold all of the Pledged Securities delivered
to it pursuant to this Agreement in custody only, identified separate and apart
from the general assets of the Collateral Agent in an account designated and
maintained in the name of the Pledgee. The Collateral Agent shall not have any
authority to assign, transfer, pledge, setoff or otherwise dispose of any of the
Pledged Securities, or of any interests therein, except as provided hereunder or
as required by law.

 

(f)     By the close of business on Wednesday of each week, the Pledgee shall
determine the Value Ratio and any Value Deficiency with respect to the Bonds and
notify the Custodian thereof by facsimile or other electronic means. Promptly
upon receipt of such notice, the Custodian shall notify the Holders of the
Custodial Receipts of such Value Ratio by facsimile or other electronic means.

 

(g)     If any Value Deficiency is determined by the Pledgee pursuant to
subsection (f) of this Section 4 and either the Pledgor or any Holder of related
Custodial Receipts notifies the Pledgee that the Pledgor or such Holder, as
applicable, disputes such determination of the related Value Ratio by the
Pledgee, the Pledgee shall redetermine such Value Ratio based on the arithmetic
average of at least three bids solicited from broker-dealers located in New York
City selected by the Pledgee in its absolute discretion. The Pledgee shall
provide the Custodian with copies of all such bids and the Custodian shall
transmit such copies to the Holders of the Custodial Receipts.

 

5.     Grant of Security Interest.

 

(a)     The Pledgor hereby grants to the Pledgee a continuing first and prior
security interest in, and general first lien on, the Collateral to secure the
payment of the Obligations. As long as (i) any Applicable Custodial Receipts
shall be outstanding with respect to which a Credit Enhancement has been
delivered, (ii) any Applicable P-FLOATs shall be outstanding with respect to
which the Pledgee shall have delivered a Liquidity Facility, or (iii) any
Obligations shall be due and unpaid, the security interest in, and lien on, the
Collateral pursuant hereto shall continue in full force and effect.

 



10

 

 

(b)     The security interests granted pursuant to this Section 4 (and the
rights and powers granted to the Pledgee hereunder with respect thereto or to
the Collateral) are granted as security only, and shall not subject the Pledgee
to, or transfer or in any way affect or modify, any obligation or liability of
the Pledgor under or related in any way to any of the Collateral or any
transaction which gave rise thereto.

 

6.     Further Assurances. The Pledgor agrees that at any time and from time to
time, at the expense of the Pledgor, the Pledgor will promptly execute and
deliver all further instruments and documents and take all further action that
may be necessary or desirable, or that the Pledgee may reasonably request, to
preserve, perfect and protect any security interest granted or purported to be
granted hereby or to enable the Pledgee to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, it will execute and file such financing statements
(including without limitation amendments thereto and continuation statements
thereof), assignments, short-form security agreements and other documents and
instruments, and do all such other acts, relating to the Collateral and the
Pledgee’s interests therein as the Pledgee may reasonably request; and will not
file or permit to be filed any financing statement (or amendment thereto or
continuation statement thereof) with respect to any of the Collateral not naming
the Pledgee as the only secured party. The Pledgor hereby authorizes the
Pledgee, at the Pledgor’s expense, to file financing statements (including
without limitation amendments thereto and continuation statements thereof) or
such other documents as described above without the Pledgor’s signature to
perfect the security interest of the Pledgee in any jurisdiction in which such
filing may be necessary or as the Pledgee may reasonably request and, to the
extent lawful, appoints the Pledgee as its attorney-in-fact (without requiring
the Pledgee to act as such) to execute any financing statements (including
without limitation any amendments thereto or continuation statements thereof or
such other documents as described above).

 

7.     Representations and Warranties. The Pledgor represents and warrants to
the Pledgee, and shall be deemed continuously to represent and warrant to the
Pledgee, that:

 

(a)     The Pledgor has good and marketable title to, and is the owner of, the
Collateral, free and clear of all Liens, adverse claims and transfer
restrictions, except Liens arising pursuant hereto, Liens created under the
Series FM Custody Agreement and routine transfer restrictions for the purpose of
complying with the securities laws, and no financing statement or other
instrument with respect to any of the Collateral has been recorded, registered
or filed otherwise than with respect to the Lien arising pursuant hereto.

 

(b)     To the Pledgor’s best knowledge, the Pledgee has a valid, first and
prior perfected security interest in, and a general first lien upon, the
Collateral, in each case free and clear of all Liens (senior, pari passu or
junior), except as provided for under the Series FM Custody Agreement.

 

(c)     The Collateral may be properly pledged hereunder.

 

(d)     To the Pledgor’s best knowledge, no claim to any of the Collateral, or
defense, claim, set-off or counterclaim of any obligor on or with respect to any
of the Collateral exists which could be asserted against the Pledgee, whether in
any proceeding to enforce the Collateral or otherwise.

 



11

 

 

(e)     Each of the Pledged Securities has been (or, in the case of Pledged
Securities delivered after execution hereof, shall as of the date of delivery to
the Pledgee hereunder and at all times thereafter be) duly and validly issued
and fully paid and non-assessable.

 

8.     Covenants and Agreements. The Pledgor hereby covenants and agrees that,
for the term of this Agreement:

 

(a)     It will defend its title to, and the Pledgee’s first and prior Lien
upon, the Collateral against all claims of all Persons whomsoever, except for
Liens created under the Series FM Custody Agreement.

 

(b)     It will keep the Collateral free from all Liens, other than the Lien
created pursuant to Section 4 hereof and except for Liens created under the
Series FM Custody Agreement, and will pay or cause to be paid promptly when due
all taxes, fees, assessments and other charges now or hereafter imposed upon any
of the Collateral.

 

(c)     Except as explicitly provided for herein and in the Series FM Custody
Agreement, it will not, without the prior written consent of the Pledgee, sell,
assign, pledge, exchange or dispose of any of the Collateral in any manner
whatsoever or attempt to do any of the foregoing or agree to any modification or
cancellation of, or substitution for, any of the Collateral. In the event of any
disposition of any of the Collateral, the Proceeds will remain Collateral
hereunder. The receipt by the Pledgee of all or any part of the Proceeds of any
sale, assignment, pledge, exchange or disposition of any of the Collateral shall
not be deemed or construed to be a consent to any such sale, assignment, pledge,
exchange or other disposition.

 

(d)     It will cause all Pledged Securities to be delivered to the Collateral
Agent, as custodial agent for the Pledgee, either registered in the name of the
Pledgee or indorsed to the Pledgee (or registered in the name of the Collateral
Agent or its nominee on behalf of the Pledgee or indorsed to the Collateral
Agent or its nominee on behalf of the Pledgee) by an effective instrument by
duly authorized officers of the Pledgor, with the signature or signatures
guaranteed. Notwithstanding the foregoing, the Boot Bonds, to the extent
deposited under the Series FM Custody Agreement, shall be registered in the name
of the Custodian thereunder.

 

(e)     If it shall become entitled to receive or shall receive any security,
option or right, whether as an addition to, or in substitution for, or in
exchange for, any of the Pledged Securities or otherwise, the Pledgor shall
accept any such certificates, instruments, options or rights as trustee for the
Pledgee, and shall forthwith deliver the same in the exact form received
accompanied by whatever duly-executed documents as shall be necessary to enable
the Pledgee to perfect its security interest therein.

 

(f)     Subject to Section 2(d) hereof, the Pledgor hereby agrees to indemnify
and hold the Pledgee harmless from and against any and all loss, liability or
expense (“Loss”) which the Pledgee may sustain or incur, or which may be claimed
against it, and which arises out of or relates to this Agreement, the Series FM
Custody Agreement (to the extent related to the Applicable Series FM Custodial
Receipts or the Applicable Enhanced P-FLOATs) or the Reimbursement Agreement (to
the extent related to the Applicable Series FM Custodial Receipts or the
Applicable Enhanced P-FLOATs), or the Pledgee’s duties and obligations hereunder
or thereunder, except for any such Loss resulting from the gross negligence or
willful misconduct of the Pledgee.

 



12

 

 

9.     Release of Collateral. Upon the termination of all Credit Enhancements
related to Applicable Custodial Receipts and Liquidity Facilities related to
Applicable P-FLOATs and the payment of any and all related Obligations, the
Pledgee shall promptly give the Collateral Agent written notice to release the
remaining Pledged Securities to the Pledgor. Upon such release of Pledged
Securities to the Pledgor, such Pledged Securities shall cease to be Collateral
under this Agreement.

 

10.     Rights and Remedies upon Event of Default.

 

(a)     Upon the occurrence and during the continuance of an Event of Default as
specified in clause (i) of the definition thereof in Section 1(b) hereof, the
Pledgee shall have the rights and remedies provided in Section 11(a) hereof.

 

(b)     Upon the occurrence and during the continuance of any other Event of
Default (in addition to any remedy provided to a secured creditor upon default
under Articles 8 or 9 of the New York Uniform Commercial Code):

 

(i)     The Pledgee shall have the right to receive, endorse, assign or deliver
in its own name or the name of the Pledgor any and all checks, drafts and other
instruments for the payment of money relating to or constituting part of the
Collateral and the Pledgor hereby waives notice of presentment, protest and
nonpayment of any instrument so endorsed. In furtherance of the foregoing, the
Pledgor hereby irrevocably appoints the Pledgee, or any of its officers or
designees, the Pledgor’s lawful attorney-in-fact (without requiring any of them
so to act), with power of substitution, in the name of the Pledgor (i) to
endorse the name of the Pledgor upon any of the Collateral, including Proceeds;
(ii) to demand, collect, receive payment of, receipt for and give discharges and
releases of any of the Collateral; (iii) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on any of the Collateral or to
enforce any rights in respect thereof; (iv) to initiate, settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to or
pertaining to any of the Collateral; and (v) to sell, transfer, assign,
discount, negotiate or otherwise deal in (in a commercially reasonable manner)
all or any portion of the Collateral or Proceeds and generally to perform all
other acts necessary or desirable to realize on, and obtain the benefits of, the
Collateral and otherwise to carry out the intention of this Agreement, as fully
and effectively as though the Pledgee were the absolute owner thereof, and the
Pledgor hereby ratifies and confirms all that the Pledgee shall do by virtue of
this appointment. In any action hereunder, the Pledgee shall be entitled to the
appointment of a receiver to take possession of all or any portion of the
Collateral. The Pledgee shall not be responsible or liable for any loss or
destruction of all or any part of the Collateral unless the same shall happen
through gross negligence or willful misconduct of the Pledgee. The Pledgee shall
not, under any circumstances, absent its gross negligence or willful misconduct,
have any liability for any error or omission made in the settlement, collection
or payment or other disposition of any or all of the Collateral or of any
instrument received in payment therefor. The costs of collection, sale or other
disposition, notification and enforcement, including but not limited to
reasonable counsel fees and disbursements, shall be borne solely, or reimbursed
to the Pledgee by, the Pledgor.

 



13

 

 

(ii)     The Pledgee, with or without taking possession, may sell or cause to be
sold, in one or more sales (which shall be conducted in a commercially
reasonable manner in accordance with law), at such price as the Pledgee may deem
adequate, and for cash or on credit or for future delivery, with or without
assumption of any credit risk, all or any portion of the Collateral, at a public
or private sale, without demand of performance or notice or intention to sell or
of time or place of sale, and the Pledgee may be the purchaser of all or any
portion of the Collateral so sold. The purchaser(s) at any such sale shall
thereafter hold the same absolutely, free from any claim or right of whatever
kind, including any equity of redemption, of the Pledgor, any such demand,
notice, claim, right or equity being hereby expressly waived and released. The
Pledgee shall under no circumstances incur any liability as a result of the sale
of the Collateral or any part thereof, at any sale conducted in accordance with
the foregoing. The Pledgor hereby waives any claims against the Pledgee arising
by reason of the fact that the price at which the Collateral may have been sold
at any commercially reasonable private sale was less than the price which might
have been obtained at a public sale or was less than the then total unpaid
Obligations.

 

(iii)     The Pledgor recognizes that the Pledgee may not deem it desirable to
effect a public sale of any or all of the Pledged Securities by reason of
certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws or otherwise, but may
deem it desirable to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such Securities for their own account for investment and not with a view
to the distribution or resale thereof. The Pledgor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Pledgee shall be under no
obligation to delay a sale of any of the Pledged Securities for the period of
time necessary to permit the Pledgor to register such Pledged Securities for
public sale under the Securities Act, or under applicable state securities laws,
even if the Pledgor would agree to do so.

 

11.     Application of Proceeds.

 

(a)     If an Event of Default as specified in clause (i) of the definition
thereof in Section 1(b) hereof shall have occurred, the Collateral Agent shall,
at the direction of the Pledgee, sell one or more of the Additional Bonds at the
highest obtainable price under current market conditions and/or sell, otherwise
dispose of or otherwise realize on the other Collateral as needed. All proceeds
received from the sale or other disposition of, or realization on or with
respect to, all or any part of the Collateral shall be applied by the Pledgee:

 



14

 

 

First, to the Credit Enhancer or Merrill Lynch & Co., Inc., as the case may be,
in an amount equal to all amounts owed to the Credit Enhancer or Merrill Lynch &
Co., Inc., as applicable, in connection with demands on any Merrill Lynch Credit
Enhancement pursuant to Section 4.01(b) and (c) and, in connection with a
Mandatory Tender Event specified in Section 4.02(a)(v) of the Series Q Custody
Agreement, Section 4.02(e) of the Series Q Custody Agreement;

 

Second, to Merrill Lynch Capital Services, Inc. or Merrill Lynch & Co., Inc., as
the case may be, in an amount equal to all amounts owed to Federal Home Loan
Mortgage Corporation in connection with the Reimbursement Agreement with respect
to the Applicable Series FM Custodial Receipts;

 

Third, to the investment in Eligible Investments selected by the Pledgee to be
held by the Collateral Agent as Additional Bonds, in an amount sufficient to
cause the aggregate market value of the Additional Bonds held by the Collateral
Agent to be greater than the sum of the aggregate Value Deficiency with respect
to the Enhanced Bonds and the aggregate Market Deficiency with respect to the
Applicable Unenhanced P-FLOATs on the date of such sale; and

 

Fourth, to the Pledgor, the balance remaining.

 

The rights granted to the Pledgee pursuant to this Section 11(a) shall be in
addition to the rights of the Credit Enhancer pursuant to Section 4.02 of the
Custody Agreement.

 

(b)     If any other Event of Default shall have occurred and be continuing, all
proceeds received from the sale or other disposition of, or realization on or
with respect to, all or any part of the Collateral shall be applied by the
Pledgee as follows:

 

First, to the payment of the costs and reasonable expenses of the Pledgee in the
administration of this Agreement and in any sale, disposition or realization
hereunder, including without limitation reasonable fees and disbursements of
counsel for the Pledgee and all reasonable expenses, liabilities and advances
made or incurred by the Pledgee in connection therewith;

 

Second, to the payment of Obligations (in such order as the Pledgee shall
determine in its sole discretion); and

 

Third, after all outstanding Obligations have been paid and satisfied in full,
to the Pledgor or to whomsoever shall be lawfully entitled to receive the same
or as a court of competent jurisdiction shall determine; provided that no
amounts shall be released to the Pledgor to the extent doing so would (i) cause
the aggregate market value of the Collateral hereunder to be less than the sum
of the aggregate Value Deficiency with respect to the Enhanced Bonds and the
aggregate Market Deficiency with respect to the Applicable Unenhanced P-FLOATs,
(ii) would cause the Pledgor to be in default on any Obligations owed to the
Pledgee, or (iii) any amounts are required to be posted hereunder as provided in
Sections 11.02 and 11.04 of the Series FM Custody Agreement.

 



15

 

 

12.     Distributions on Pledged Securities.

 

(a)     Unless an Event of Default shall have occurred and be continuing, all
cash distributions on the Pledged Securities (other than the Boot Bonds) shall
be paid to the Pledgor. Payments on the Additional Bonds (other than the Boot
Bonds) received by the Collateral Agent shall be paid to the Pledgor. All cash
distributions and payments on the Boot Bonds shall be made as provided in the
Series FM Custody Agreement.

 

(b)      The Collateral Agent shall arrange with the trustee or paying agent for
each issue of Additional Bonds to have payments on such Additional Bonds made by
wire transfer to the Collateral Agent in accordance with the terms thereof. The
Collateral Agent shall make the payments to the Pledgor pursuant to this
Section 12(a) in immediately available funds on the same day that the Collateral
Agent receives such amounts in immediately available funds.

 

(c)     If an Event of Default shall have occurred and be continuing, all cash
distributions on the Pledged Securities shall immediately be paid to or retained
by the Collateral Agent as additional Collateral hereunder.

 

13.     Right to Take Action as Holder of Pledged Securities.

 

(a)     With respect to any consents, ratifications and waivers with respect to
the Pledged Securities and any other actions with respect to the Pledged
Securities permitted by the provisions of the indenture therefor which would be
financially adverse to the Pledgee in any respect, the Pledgor hereby assigns to
the Pledgee the sole right, from time to time, to give such consents,
ratifications and waivers and to take such other actions with respect to the
Pledged Securities; and the Pledgor shall, upon receiving a written request from
the Pledgee, deliver to the Pledgee or as specified in such request such
proxies, powers of attorney, consents, ratifications and waivers in respect of
any Pledged Securities which are registered in the Pledgor’s name or in the name
of its nominee, as shall be specified in the Pledgee’s request and as shall be
satisfactory to the Pledgee in form and substance.

 

(b)     So long as no Event of Default shall have occurred and be continuing,
the Pledgor shall retain the right, upon giving notice thereof to the Pledgee,
to give any other consents, ratifications and waivers with respect to the
Pledged Securities and to take any other actions with respect to the Pledged
Securities permitted by the provisions of the indenture therefor.

 

(c)     If an Event of Default shall have occurred and be continuing, the
Pledgee shall have the right to the extent permitted by law, and the Pledgor
shall take all such action as may be necessary or appropriate to give effect to
such right, to cause the Pledged Securities to be registered in its name.

 

14.     Action by Collateral Agent. Any right or remedy granted the Pledgee
hereunder may (at the Pledgee’s direction) be exercised on the Pledgee’s behalf
by the Collateral Agent as fully as if such right were exercised by the Pledgee
directly.

 

15.     Security Interest Absolute. All rights of the Pledgee and all pledges
made, and liens and security interests granted, hereunder shall be absolute and
unconditional and irrevocable, under any and all circumstances and conditions of
any kind or description, including any which would otherwise constitute a
defense or discharge of a guarantor or pledgor.

 



16

 

 

16.     Remedies Cumulative, Etc. The rights, remedies and benefits of the
Pledgee herein specified are cumulative and not exclusive of any other rights,
remedies or benefits which the Pledgee may have hereunder or at law, in equity,
by statute or otherwise. Without limiting the generality of the foregoing, the
Pledgee shall have all rights and remedies of a secured party under Article 9 of
the Uniform Commercial Code as adopted in the State of New York. Each Pledgor
hereby expressly agrees that the Pledgee shall not be required to exercise any
particular of the rights, powers, remedies or benefits hereunder or to realize
or attempt to realize on any security for any or all of the Obligations. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Pledgee shall (i) be entitled to seek to
realize upon or enforce the Collateral in such order and at such times as it may
from time to time reasonably determine, (ii) not be required to exhaust or
enforce any particular portion of the Collateral before seeking to realize or
enforce upon any other portion thereof, and (iii) not be required to foreclose
or realize on the Collateral, but may continue to hold, and collect and apply
all sums paid thereon to the payment of the Obligations.

 

17.     Expenses. The Pledgor will pay to the Pledgee all reasonable expenses
(including reasonable fees and expenses of special counsel to the Pledgee) of,
or incident to, any amendment, waiver or supplement to this Agreement and the
administration hereof and all such expenses of, or incident to, any actual or
attempted sale or other disposition of, or any exchange, enforcement,
collection, compromise or settlement of or with respect to, all or any of the
Collateral, by litigation or otherwise; and the Pledgor agrees that all such
expenses shall constitute additional obligations secured by the Collateral and
that the Pledgee may at any time apply to the payment of such expenses all
moneys received by it pursuant hereto.

 

18.     Delay Not a Waiver, Etc. No delay on the part of the Pledgee in
exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any power or right hereunder preclude
any other or further exercise thereof or the exercise of any other power or
right. The Pledgor hereby waives presentment, notice of dishonor and protest of
all instruments included in or evidencing liability of the Pledgor in respect of
the Collateral and any and all other notices and demands whatsoever (except
notices specifically provided for herein) whether or not relating to such
instruments.

 



17

 

 

19.     Guaranty.

 

(a)     The Guarantor hereby absolutely, unconditionally and irrevocably
guarantees (as primary obligor and not as surety merely) the due and punctual
payment and performance, when and as the same shall become due, of each and
every Guaranteed Obligation, at the time and place and otherwise in accordance
with the terms of this Agreement, irrespective of (i) the validity, binding
effect, legality, enforceability or amendment of, or waiver of compliance with,
this Agreement with respect to the Guarantor or the Pledgor, (ii) whether this
Agreement shall have been duly executed by the Guarantor and the Pledgor, (iii)
any change in the existence or structure of, or the bankruptcy or insolvency of,
the Collateral Agent, the Guarantor or any other Person, (iv) the lack of
perfection of any Lien in (or the release in whole or in part of) any collateral
at any time, directly or indirectly, securing any of the Guaranteed Obligations,
(v) the absence of any action to enforce this Agreement or any collateral at any
time securing any of the Guaranteed Obligations (or to enforce any right against
any other Person who may be obligated in respect of any amount included within
the Guaranteed Obligations), (vi) any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any party to the
this Agreement or of the Guarantor hereunder or of any other Person, (vii) the
existence of any claim, set-off, counterclaim or other right that any Person
other than the Guarantor may have against the Pledgee or any other Person, or
(viii) any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge of a guarantor. The Guarantor hereby agrees that, upon
default in the payment and performance when and as due of any Guaranteed
Obligation, the Guarantor will forthwith cause each and every such Guaranteed
Obligation to be punctually paid and performed, when and as the same shall
become due, and as if such payment or performance were made by the Pledgor. The
Guarantor hereby expressly waives diligence, presentment, demand, protest or
notice of any kind whatsoever, as well as any requirement that the Pledgee or
any other Person file claims in the event of receivership or bankruptcy of the
Guarantor, the Collateral Agent or any other Person or exhaust any right or take
any action against the Guarantor, the Collateral Agent or any other Person or
any collateral at any time securing any of the Guaranteed Obligations and hereby
consents to any and all extensions of time of payment or performance of any or
all of the Guaranteed Obligations. This guaranty is a guaranty of payment and
not of collection merely and shall be a continuing guaranty and, as such, shall
remain operative and in full force and effect until all Guaranteed Obligations
shall have been paid and actually received in full by the Pledgee. If at any
time payment of any Guaranteed Obligation is rescinded or must otherwise be
restored or returned upon (or as a result of) the insolvency, bankruptcy or
reorganization of the Guarantor, the Collateral Agent or any other Person, or
otherwise, the Guarantor’s obligations hereunder with respect to such Guaranteed
Obligation shall be reinstated at such time as though such payment had not been
made; and the Guarantor agrees that it will indemnify the Pledgee on demand for
all costs and expenses (including without limitations reasonable fees and
disbursements of counsel) incurred by the Pledgee in connection with such
reinstatement.

 

(b)     The Guarantor hereby irrevocably agrees that it will not exercise any
and all rights of subrogation, indemnification, reimbursement and similar rights
which the Guarantor may have at any time relating to the Guaranteed Obligations,
including, without limitation, all rights that would result in the Guarantor’s
being deemed a creditor of the Collateral Agent under the United States
Bankruptcy Code, Title 11 of the United States Code, as amended (the “Bankruptcy
Code”), until such time as the Guaranteed Obligations have been paid and
satisfied in full.

 

(c)     The Guarantor agrees that for purposes of Section 19(a) hereof, as
between the Guarantor and the Pledgee all or any part of the Guaranteed
Obligations (as determined in the sole discretion of the Pledgee) which would
become due but for the operation of any stay under Section 362(a) of the
Bankruptcy Code, or the operation of Section 502(b) of the Bankruptcy Code, may
be treated as having become forthwith due and payable for purposes hereof and
that, in the event of such determination such Guaranteed Obligations shall be
treated as having become forthwith due and payable for purposes of this Section
19.

 



18

 

 

(d)     The Guarantor’s guaranty obligation to the Pledgee pursuant to this
Section 19 shall be a general obligation of the Guarantor.

 

20.     Collateral Agent’s Standard of Care, Liabilities and Indemnity.

 

(a)     The Collateral Agent shall exercise reasonable care in its custody,
preservation and disposal of the Collateral and shall be deemed to have
exercised reasonable care if it exercises at least the same degree of care as it
would exercise with respect to a like transaction in which it alone is
interested.

 

(b)     The Collateral Agent shall not be liable to the Pledgor or the Pledgee
for any action taken or omitted by it hereunder at the direction of the Pledgee
or the Pledgor. The Collateral Agent shall be liable only for its gross
negligence, bad faith or willful misconduct.

 

(c)     The Pledgee hereby agrees to indemnify the Collateral Agent and hold it
harmless against any and all claims, losses, liabilities, damages or expenses,
including reasonable counsel fees, howsoever arising from or in connection with
this Agreement or the performance of its duties hereunder, provided that nothing
contained herein shall require that the Collateral Agent be indemnified for
negligence, bad faith or willful misconduct.

 

(d)     The provisions of Articles V and VII of the Series Q Custody Agreement
pertaining to the performance by the Custodian of its duties thereunder and the
provisions of Article XIII of the Trust Agreements pertaining to the performance
by the Trustee of its duties thereunder shall be applicable, as appropriate, to
the performance by the Collateral Agent of its duties under this Agreement.

 

21.     Successor Collateral Agent

 

(a)     If at any time the Collateral Agent becomes incapable of acting or is
adjudged a bankrupt or insolvent, or a receiver of the Collateral Agent or of
its property is appointed, or any public officer takes charge or control of the
Collateral Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Pledgee or the Pledgor may
petition any court of competent jurisdiction for the removal of the Collateral
Agent and the appointment of a successor Collateral Agent.

 

(b)     If at any time the Collateral Agent notifies the Pledgee and the Pledgor
that it elects to resign as Collateral Agent, the Pledgee shall, within 45 days
after the delivery of the notice of resignation (and also within 45 days of a
notice or removal pursuant to subsection (a) of this Section 21), appoint a
successor Collateral Agent, which is to be a commercial bank or trust company
having its principal office in the United States of America and having a
combined capital and surplus of at least $50,000,000 or whose obligations
hereunder are guaranteed by a Person whose capital and surplus or net worth is
at least that amount. If no successor Collateral Agent has been so appointed
within such 45-day period, the Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent. Any
corporation or association into or with which the Collateral Agent may be
merged, consolidated or converted will be the successor of the Collateral Agent
without the execution or filing of any document or any further act.

 



19

 

 

(c)     Notwithstanding the foregoing, no resignation or removal of the
Collateral Agent in accordance with the provisions hereof shall become effective
until a successor Collateral Agent has accepted its appointment hereunder.

 

(d)     Any corporation into which the Collateral Agent maybe merged or
converted or with which it may be consolidated or any corporation succeeding to
all or substantially all the business of the department or group which
administers this Agreement shall be the successor of the Collateral Agent
hereunder provided that such corporation shall be otherwise eligible under this
Section 21, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 

22.     Amendment or Modification.

 

(a)     No amendment of this Agreement shall be effective unless in writing and
signed by an authorized officer of each of the parties hereto. No modification
or waiver of, nor consent to departure by any Pledgor from, the terms of this
Agreement shall be effective unless the same shall be in writing and signed by
the Pledgee.

 

(b)     Notwithstanding the foregoing, the Pledgee and the Pledgor may from time
to time deliver to the Collateral Agent revised Schedules 1 and 2 hereto
reflecting the current Additional Bonds as of the date of such revised Schedule.

 

(c)     To the extent that any obligations of the Pledgor under this Agreement
shall be modified by reason of the amendment or modification of the Series FM
Custody Agreement, the Reimbursement Agreement or any other document related to
the foregoing, such modification of such obligations of the Pledgor shall not be
effective unless such amendment or modification of the Series FM Custody
Agreement, the Reimbursement Agreement or such other related document shall have
been consented to in writing by the Pledgor, which consent shall not be
unreasonably withheld, it being understood that any increase in the amount of
any obligations or the likelihood of any additional obligation arising shall be
a reasonable basis for withholding such consent.

 

23.     Notices. Any notice authorized or required by this Agreement shall be
sufficiently given if in writing and addressed to the receiving party and hand
delivered or sent by telecopy or other facsimile machine to the individuals at
the address specified below or to such other person or persons as the receiving
party may from time to time designate to the other parties in writing. Such
notice shall be effective upon receipt but, in the event that notice is sent by
telecopy or some other form of facsimile transmission, receipt will be
considered to have occurred only after the sending party has verified receipt by
telephoning the number herein provided for calls for confirmation.

 

(i) To the Pledgor:

 

MuniMae TE Bond Subsidiary, LLC

621 East Pratt Street

Suite 300

Baltimore, Maryland 21202

Attention: Bond Asset Management

Facsimile No.: (410) 727-5387

Telephone No.: (443) 263-2900

 



20

 

 

with a copy to:

 

Stephen A. Goldberg
Gallagher Evelius & Jones LLP
218 North Charles Street
Suite 400
Baltimore, Maryland 21201

 

(ii) To the Pledgee:

 

Merrill Lynch Capital Services, Inc.

Four World Financial Center

North Tower, Ninth Floor

250 Vesey Street

New York, New York 10080

Attention: Edward J. Sisk

Facsimile No.: (212) 449-9856

Telephone No.: (212) 449-9938

 

(iii) To the Guarantor:

 

Municipal Mortgage & Equity, LLC

621 East Pratt Street

Suite 300

Baltimore, Maryland 21202

Attention: Bond Asset Management

Facsimile No.: (410) 727-5387

Telephone No.: (443) 263-2900

 

with a copy to:

 

Stephen A. Goldberg
Gallagher Evelius & Jones LLP
218 North Charles Street
Suite 400
Baltimore, Maryland 21201

 

(iv) To the Collateral Agent:

 

U.S. Bank Trust National Association

100 Wall Street

Suite 1600

New York, New York 10005

Attention: Corporate Trust Services

Facsimile No.: (212) 612-3203

Telephone No.: (212) 612-3445

 



21

 

 

24.     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS. THE
PLEDGOR HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW
YORK, OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF, OR RELATING TO, THIS
AGREEMENT AND HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH
COURT AS WELL AS ANY OBJECTION WITH RESPECT THERETO OF INCONVENIENT FORUM. THE
PLEDGOR AND THE PLEDGEE EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
CAN EFFECTIVELY DO SO UNDER APPLICABLE LAW, ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

25.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
(including, with respect to any assignee of the Pledgee, whether or not an
express assignment of rights hereunder is made). The Pledgor may not assign any
of its rights or obligations hereunder without the prior written consent of the
Pledgee, which consent shall not be unreasonably withheld.

 

26.     Entire Agreement; Severability. This Agreement constitutes the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes all oral agreements and prior writings with regard
thereto, including the Predecessor Pledge and Security Agreement which is hereby
terminated. In case one or more of the provisions contained in this Agreement
shall be or shall be deemed to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. If any
provision of this Agreement shall be or shall be deemed to be illegal, invalid
or unenforceable under the applicable laws and regulations of one jurisdiction,
such provision shall not thereby be rendered illegal, invalid or unenforceable
in any other jurisdiction.

 

27.     Counterparts. This Agreement may be executed in any number of
counterparts, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

 

28.     Headings. The headings of the Sections of this Agreement are inserted
for convenience only and do not form part of this Agreement.

 



22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Pledge and Security Agreement to be duly executed, all as of the day
and year first above written.

 

  MUNIMAE TE BOND SUBSIDIARY, LLC,       as Pledgor             By: /s/ Gary
Mentesana       Name:       Title:             MERRILL LYNCH CAPITAL SERVICES,
INC.,       as Pledgee             By: /s/ James Nacos       Name:       Title:
            MUNICIPAL MORTGAGE & EQUITY, LLC,       as Guarantor             By:
/s/ Gary Mentesana        Name:       Title:             U.S. BANK TRUST
NATIONAL ASSOCIATION,       as Collateral Agent             By: /s/ Charles P.
Sheridan       Name:       Title:  

 



23

 

 

Exhibit A

 

FORM OF NOTICE OF DELIVERY

 

U.S. Bank Trust National Association,

as Collateral Agent

100 Wall Street, Suite 1600

New York, New York 10005

Attention: Corporate Trust Services

 

Ladies and Gentlemen:

 

Pursuant to Section [4(b)][4(c)] of the Second Amended and Restated Pledge and
Security Agreement, dated as of February __, 2009 (the “Agreement”), among
MuniMae TE Bond Subsidiary, LLC, Merrill Lynch Capital Services, Inc., Municipal
Mortgage & Equity, LLC and U.S. Bank Trust National Association, as Collateral
Agent, the Pledgor hereby delivers the following [additional] [substitute]
Additional Bonds:

 

Issuer:

 

Bonds:

 

Principal Amount:

 

 

Capitalized terms used in this Notice of Delivery shall have the meanings given
them in the Agreement.

 

Dated: ________ __, 20__.

 

  MUNIMAE TE BOND SUBSIDIARY, LLC,   as Pledgor       By:       Authorized
Signatory

 



A-1

 

 

Acknowledged:

 

U.S. BANK TRUST  NATIONAL ASSOCIATION,   as Collateral Agent       By:      
Authorized Signatory  

 



A-2

 

 

Schedule 1

 

Additional Bonds

 

Name Issuer and Bonds Principal
Amount CUSIP No. Barkley Place Housing Finance Authority of Lee County, Florida
Multi-Family Mortgage Revenue Refunding Bond (Barkley Place Project) Series B
1995 $3,480,000 52349HAD5 Bedford Park $9,325,000 City of Indianapolis, Indiana
Multifamily Housing Revenue Bonds (Bedford Park Apartments Project) Series 2000
$9,274,095 455284BU2 Columbia Knoll Subordinate Custody Receipt for payments of
principal, premium, if any, and interest with respect to $24,500,000 State of
Oregon Housing and Community Services Department Housing Development Revenue
Bonds (Columbia Knoll Apartments Project) 2004 Series A $6,628,167 68608AAS9
Glen Ridge $12,486,000 California Municipal Finance Authority Multifamily
Housing Revenue Bonds (Glen Ridge Apartments) Series 2007 $11,890,000 (subject
to future draws) 130483AS9 Henson Ridge $5,500,000 District of Columbia Housing
Finance Agency Multifamily Housing Revenue Bonds (Henson Ridge UFAS Rentals
Project) Series 2008 $5,500,000 25477PJB2 Inwood Crossing $20,000,000 City Of
Wichita, Kansas Multifamily Housing Revenue Bonds Series 2007 (Inwood Crossings
Apartments Project) $17,525,000 (subject to future draws) 967276FY7 Jefferson at
Town Lake A-2 $5,670,000 Texas Student Housing Authority Student Housing Revenue
Bonds (Jefferson Commons at Town Lake Project) Series 2002 A-2 $5,178,095
882793AQ5 Lake Piedmont $19,450,000 city of Indianapolis, Indiana Economic
Development Multifamily Housing Revenue Bonds (Nantucket Cove Apartments
Project) Series 1998 $19,118,000 626249AA4 Mayfair Mansions $42,000,000 District
of Columbia Housing Finance Agency Multifamily Housing Revenue Bonds (Mayfair
Mansions Apartments Project) Series 2007 $27,833,617(subject to future draws)
25477PJA4 Meadows The Health, Educational and Housing Facility Board of the City
of Memphis, Tennessee Multi-Family Mortgage Revenue Refunding Bond (The Meadows
Project), Series B 1995 $3,635,000 586170BW1

 



1-1

 

  

Montclair  The Industrial Development Authority of the City of Springfield,
Missouri Multi-family Mortgage Revenue Refunding Bond (The Montclair Project)
Series B 1995 $6,840,000 851003BJ1 Newport Village City of Thornton, Colorado
Multi-Family Mortgage Revenue Refunding Bond (Newport Village Project), Series B
1995 $4,175,000 885283AM3 Nicollet Ridge City of Burnsville, Minnesota
Multi-Family Mortgage Revenue Refunding Bond (Nicollet Ridge Project), Series B
1995 $12,415,000 122479EM6 Oaks at Riverview $1,550,000 Housing Finance
Authority of Hillsborough County, Florida Multifamily Housing Revenue Bonds
(Oaks at Riverview Project) 2004 Series A $1,528,527 43232EBG3 Park Villas
$5,550,000 City Of Waite Park, Minnesota Multifamily Housing Revenue Bonds (Park
Villas Apartments Project) Series 2007 $5,550,000 930740AR6 Spanish Fort
$12,500,000 Tax-Exempt Trust Certificates, Series 2008 Class A Certificates
evidencing beneficial interests in $30,500,000 The Cooperative District of the
City of Spanish Fort—Highway 98 Public Facilities $12,500,000 87677GAA1
Steeplechase The Health, Educational Housing Facilities Board of the County of
Knox, Tennessee Multi-Family Mortgage Revenue Refunding Bond (Steeplechase Falls
Project), Series B 1995 $5,300,000 499520AK0 The Landings $16,670,000 Housing
Authority Of The City Of Chula Vista Multifamily Housing Revenue Bonds (The
Landings Apartments) Series 2007c $16,670,000 17132AAM4 Whispering Lake
Industrial  Development Authority of the City of Kansas City, Missouri
Multi-Family Housing Revenue Refunding Bonds (Whispering Lake Project), Series B
1995 $8,500,000 485030CC2 Willow Glen $16,545,000 Housing Authority Of The City
Of Sacramento Multifamily Housing Revenue Bonds (Willow Glen Apartments) 2007
Issue F $16,545,000 78587NBQ8

 

Dated: February 1, 2009.

 



1-2

 

 

Schedule 2

Additional Bonds (Boot Bonds)

UR1

 

Name Issuer and Bonds Principal
Amount CUSIP No. Brawley Elks $2,025,000 California Statewide Communities
Development Authority Multifamily Housing Revenue Bonds (Brawley Elks Senior
Apartments) 2004 Series R-1 $2,005,733 13079PGQ0 City Views at Rosa Burney Park
A-2 $1,260,000 Urban Residential Finance Authority of the City of Atlanta,
Georgia
Multifamily Housing Revenue Bonds (City Views at Rosa Burney Apartments Project)
Series 2002 A-2 $1,260,000 04785TGG8 Cobblestone (2005) $10,400,000 Housing
Authority of Cobb County Multifamily Housing Revenue Bond (Cobblestone
Apartments Project) Series 2005 $10,400,000 190901CM8 Columbia Knoll Senior
Custody Receipt for payments of principal, premium, if any, and interest with
respect to $24,500,000 State of Oreg  on Housing and Community Services
Department Housing Development Revenue Bonds (Columbia Knoll Apartments Project)
2004 Series A $17,700,000 68608AAR1 Eden Park A-2 $850,000 Alachua County
Housing Finance Authority Multifamily Housing Revenue Bonds (Eden Park at
Ironwood Apartments Project) Series 2003 A-2 $850,000 01068LAF7 Elmbrooke
$2,800,000 City of Minnetonka, Minnesota Multifamily Housing Revenue Refunding
Bonds (Elmbrooke - Golden Valley Townhomes Project) Series 2000 $2,691,921
604217CP2 Evergreen at Hulen Bend $12,250,000 Tarrant County Housing Finance
Corporation Multifamily Housing Revenue Refunding Bonds (Hulen Bend Seniors
Apartments Project) Series 2005 $12,146,114 876394SV0 Evergreen at Mesquite A-2
$2,200,000 Texas Department of Housing and Community Affairs Multifamily Housing
Revenue Bonds (Evergreen at Mesquite Apartments) Series 2003 A-2 $2,200,000
88275BJR0 Glenwood Farms partial interest in $8,815,000 Harrisonburg
Redevelopment and Housing Authority Multifamily Housing Revenue Bond (Glenwood
Farms Apartments Project) Series 2003A $1,950,000 415690MT0 Lake Pleasant A-2
$1,890,000 The Industrial Development Authority of the County of Maricopa
Multifamily Housing Revenue Bonds (Lake Pleasant Village Apartments Project)
Series 2003 A-2 $1,890,000 566823SL5

 



2-1

 

 

Liberty Park Townhomes A-2 $1,870,000 Camden County Improvement Authority
Multifamily Housing Revenue Bonds (Liberty Park Townhomes Project) Series 2003
A-2 $1,870,000 13281RAB9 Lincoln Corner G-2 $2,240,000 California Statewide
Communities Development Authority Multifamily Housing Revenue Bonds (Lincoln
Corner Apartments Project), GG-2 Series 2001 $2,240,000 13077VJ86 Monroe
$12,025,000 Louisiana Public Facilities Authority Multifamily Housing Revenue
Bonds (Monroe Affordable Housing, L.L.C. Project) Series 1998A and 1998B
$10,511,208 54640AY79 Palisades Park $9,750,000 Bexar County Housing Finance
Corporation Multifamily Housing Revenue Bonds (Palisades Park Apartments
Project) Series 1998 $7,475,352 088379NMO Rose Cove $6,705,000 Utah Housing
Finance Corporation Multifamilty Housing Revenue Refunding Bonds (Rose Cove
Senior Apartments Project) Series 2004 $6,595,102 917434AZ5

 

UR2

 

Name Issuer and Bonds Principal
Amount CUSIP No. Ashton Arbors $8,600,000 Housing Authority of Cobb County
Multifamily Housing Revenue Bond (Ashton Arbors Apartments Project) Series 2004
$8,600,000 190901CK2 Ashton Grove $9,400,000 Housing Authority of the County of
Dekalb, Georgia Multifamily Housing Revenue bonds (Ashton Grove Apartments
Project) Series 2005 $9,132,650 240471MK5 Breckenridge $12,300,000 Housing
Authority of Clayton County, Georgia Multifamily Housing Revenue Bonds
(Breckenridge Apartments Project) Series 2004 $12,300,000 184160KN8 Cedar Park
Ranch A-1 $9,200,000 Capital Area Housing Finance Corporation Multifamily
Housing Revenue Bonds (Cedar Park Ranch Apartments Project) Series 2003 A-1
$9,070,348 139726BC6 Cedar Park Ranch A-2 $1,150,000 Capital Area Housing
Finance Corporation Multifamily Housing Revenue Bonds (Cedar Park Ranch
Apartments Project) Series 2003 A-2 $1,133,793 139726BD4 Desert Eagle A-2
$2,520,000 The Industrial Development Authority of the County of Maricopa
Multifamily Housing Revenue Bonds (Desert Eagle Estates Project) Series 2003 A-2
$2,520,000 566823SS0 Evergreen at Plano Parkway $14,750,000 Texas Department of
Housing and Community Affairs Multifamily Housing Revenue Bond (Evergreen at
Plano Parkway) Series 2004 $14,615,764 88275BKX5

 



2-2

 

 

Green Cay $12,070,000 Housing Finance Authority of Palm Beach County, Florida
Multifamily Housing Revenue Bonds (Green Cay Village Apartments Projects) Series
2006 $10,788,612 696513AA8 Lakes at San Marcos $16,800,000 Housing Finance
Authority of Leon County, Florida Multifamily Housing Revenue Bonds (Lakes at
San Marcos Apartments) Series 2005 $16,800,000 52643TAB6 Leeward $10,208,936
City of Los Angeles Multifamily Housing Revenue Bond (Leeward Preservation
Apartment Project) Series 2005C $9,788,982 544582VA4 Lexington $10,315,226 City
of Los Angeles Multifamily Housing Revenue Bonds (Lexington Preservation
Apartment Projects) Series 2005D $9,880,863 544582VB2 Mammoth Lakes (2004)
$5,500,000 Town of Mammoth Lakes Multifamily Housing Revenue bonds (Mammoth
Lakes Family Apartments), Series 2004A $2,495,311 56155PAA7 Park Place at Loyola
$15,000,000 Texas Department of Housing and Community Affairs Multifamily
Housing Revenue Bonds (Park Place at Loyola) Series 2007 $15,000,000 88275ABB5
Penn Valley FF-2 $472,000 California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds (Penn Valley Apartments Project) Series 2001
FF-2 $472,000 13077VK27 Planter's Retreat $11,850,000 South Carolina State
Housing Finance and Development Authority Multifamily Rental Housing Revenue
Bonds (Planters Retreat Apartments Project) Series A $10,880,299 83712EEP5
Primrose at Pasadena $12,180,000 The Southeast Texas Housing Finance Corporation
Multifamily Housing Revenue Bonds (Primrose at Pasadena) Series 2004 $11,280,250
841514DE9 Villas at Costa Cadiz $8,200,000  San Antonio Housing Finance
Corporation Multifamily Housing Revenue Bond (The Villas at Costa Cadiz Project)
Series 2004 $8,100,035 796265FV3 Walnut Grove $4,900,000 California Statewide
Communities Development Authority Multifamily Housing Revenue Bonds (Walnut
Grove Apartments) Series 2003 R $1,375,030 13077V3D2 Wenmont $6,210,000 South
Carolina State Housing Finance and Development Authority Multifamily Rental
Housing Revenue Bonds (Wenmont Apartments Project) Series 2005 $6,130,097
83712EEQ3 Westchase Park $14,400,000 Housing Authority of Fulton County, Georgia
Multifamily Housing Revenue Bonds (Westchase Park Apartments Project) Series
2004 $14,270,747 360055EL7

 



2-3

 

 

Woodland Village G-1 $6,528,000 Kansas Development Finance Authority Multifamily
Housing Revenue Bond Series 2003 G-1 (Woodland Village Apartments Project)
$6,089,137 48542PDN5 Woodland Village G-2 $1,632,000 Kansas Development Finance
Authority Multifamily Housing Revenue Bond Series 2003 G-2 (Woodland Village
Apartments Project) $1,632,000 48542PDP0

 

UR3

 

 

Name

 

Issuer and Bonds

Principal
Amount

 

CUSIP No.

R Street $12,400,000 District Of Columbia Housing Finance Agency, Multifamily
Housing Revenue Bonds (R Street Apartments Project) Series 2007 $12,300,000
254768QQ0

 

UR4

 

 

Name

 

Issuer and Bonds

Principal
Amount

 

CUSIP No.

Villas at Shaver $15,000,000 The Southeast Texas Housing Finance Corporation
Multifamily Housing Revenue Bonds (Villas at Shaver) Series 2007 $15,000,000
841514DU3

 

Dated: February 1, 2009.

 



2-4

 



